Qwilian fay; dismissal. — Plaintiff, a former employee of the Internal Revenue Service, seeks back pay and reinstatement to her former position of Tax Examiner, on the grounds that the decision to remove her was not supported by substantial evidence and that her removal was based upon unwarranted and unconstitutional requests of supervisory personnel that she undergo ¡a psychiatric examination. The letter of proposed removal charged: (I) that she caused dissension, discord and disruption of official business in violation of Sec. 1942.52 of the Rules of Conduct for IRS employees, (II) that she failed to cooperate/comply with official requests of properly constituted authority in violation of said Sec. 1942.52, and (III) that she committed insubordination and refusal to comply with a direct order to report for a fitness for duty examination. Following written and oral replies plaintiff was removed from her position. On appeal, the Regional Office of the Civil Service Commission sustained the removal. The CSC Board of Appeals ¡and Review also upheld the removal action. On March 14, 1975 the court issued the following order:
Before davis, Judge, Presiding, skeltoN and kashiwa, Judges.
“This case comes before the court on defendant’s motion, filed July 18, 1974, and plaintiff’s cross-motion, filed October 17,1974, for summary judgment, having been submitted on the briefs and oral argument of counsel. Upon considera*871tion thereof, it is concluded that there was more than substantial evidence to support charges II and III, and these charges were sufficient to warrant plaintiff’s removal as the Civil Service Commission held. Nor was the action on those charges arbitrary or capricious. No procedural violations are alleged or shown. It is therefore unnecessary to consider whether Charge I, as upheld, was adequately supported by substantial evidence or whether it would be enough, standing by itself, to sustain the removal.
“it is THEREFORE ordered that plaintiff’s cross-motion for summary judgment is denied, defendant’s motion for summary judgment is granted and plaintiff’s petition is dismissed.